Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12, 2022 has been entered.
Status of Claims
2.	Claims 1-9, 22-24 and 33-37 are currently under examination wherein claims 1, 22 and 34 have been amended and claims 35-37 have been newly added in applicant’s amendment filed on April 13, 2022.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

3.	Claims 34-37 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The phrase of “a plurality of two-dimensionally patterned images imposed on an energy beam” in lines 6 and 7 of claim 34 is not supported by the instant specification. The applicant is required to identify the supports to the claimed features in the instant specification. Furthermore, it would not be clear to one of ordinary skill in the art what technical features to which it refers. It is treated as “a plurality of two-dimensional patterned energy beam images” in this Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-9, 22-24 and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US Pub. 2015/0352794 A1).
	With respect to claims 1-6, 9, 22-24 and 34-37, Nguyen et al. (‘794 A1) discloses a method of additive manufacturing comprising providing information related to a part including CAD files, material type, selected additive manufacturing process type and tolerances of selected design features; simulating manufacture of the part using the selected additive manufacturing process by means of a plurality of two-dimensionally patterned energy beam images (paragraph [0110]); comparing the simulated manufactured part to selected design tolerances; in response to the simulated manufactured part being outside the selected design tolerances modifying a plurality of parameters including laser beam intensities for melting the material, a displaceable supporting table (i.e. the support structure as claimed), shape distortions, part geometry in three dimensions which would meet the overall part topology as claimed, substrate geometry and deposit path which would meet the orientation of the part as claimed, build sequence which would meet the print orders within a given layer as claimed in claims 23, 24 and 34 and temperatures which would include the bed and powder temperatures as claimed in claim 22 to compensate predicted distortions and stresses outside the tolerances; repeating the simulated part manufacture and modifications until the design tolerances are achieved; manufacturing the part using an actual sensor monitoring system; providing post processing analysis of selected design features; and comparing data from the actual sensor monitoring system and the post processing analysis to improve simulated manufacture of the part, wherein manufacturing parameters relate to an energy beam control systems are able to control two-dimensional patterned energy beams (e.g. an elliptical beam shape); the design tolerances include stress, workpiece geometry and topological positioning of the part; and an in-process sensor monitoring system provides measurements of continuous temperature, thermal radiation spectrum and intensity (abstract, paragraphs [0001]-[0014], [0023]-[0025], [0037]-[0042], [0044], [0052], [0055], [0073]-[0081], [0086]-[0089], [0095]-[0099], [0108], [0116], [0125], [0127]-[0131] and [0139]-[0186]).
	With respect to claims 7 and 8, Nguyen et al. (‘794 A1) further discloses that a wire feeder and energy gun are controlled to generate and transmit a set of input parameters and to enable alterations to be introduced into the workpiece to compensate for predicted distortions (paragraphs [0010], [0080]-[0083], [0104-0122], [0139], [0142] and [0152]-[0159]), at least suggested the claimed features. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the actual sensor monitoring system of Nguyen et al. (‘794 A1) to provide data specific to an additive manufacturing system including laser diagnostics and powder distribution mechanisms in order to compensate predicted shape distortions and residual stress developments in the part by alterations as disclosed by Nguyen et al. (‘794 A1) (abstract, paragraphs [0089], [0131] and [0180]-[0186]).
5.	Claims 33 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (‘794 A1) in view of Das et al. (US Pub. 2014/0163717 A1).
	With respect to claim 33, Nguyen et al. (‘794 A1) does not specify simulating crystal structure as claimed. Das et al. (‘717 A1) discloses simulating resultant material crystal structures in an additive manufacturing process (abstract and paragraphs [0136], [0311] and [0331]-[0334]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simulate resultant material crystal structures of Nguyen et al. (‘794 A1) as disclosed by Das et al. (‘717 A1)  in order to obtain desired resultant material crystal structures as disclosed by Das et al. (‘717 A1) (paragraph [0136]).
Response to Arguments
6.	The applicant’s arguments filed on April 13, 2022 have been fully considered but they are not persuasive.	
First, the applicant argues that Nguyen et al. (‘794 A1) does not discloses modifying an orientation of the part as claimed. In response, the examiner notes that Nguyen et al. (‘794 A1) at least suggests the claimed feature because Nguyen et al. (‘794 A1) discloses in paragraph [0011] that alternations are made to one or more of the substrate geometries and the deposit path; and these alterations would become necessary if an orientation of a part changes as discussed in details in the advisory action dated April 20, 2022.
Second, the applicant argues that Nguyen et al. (‘794 A1) does not teach the amended features in claim 34. In response, see the new ground of rejection of the amended features above.
Conclusions
7.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733

7/21/2022